PER CURIAM.
In this Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) appeal, appellant raises three issues for consideration. We find no merit in the first two issues and affirm appellant’s judgment and sentence for possession and delivery of cocaine. We do, however, find merit in appellant’s argument that the imposition of $2.00 in discretionary costs was improper.
Appellant was assessed $2.00 pursuant to section 943.25(13), Florida Statutes (1993), without notice and an' opportunity to be heard. This court has held that a discretionary cost must be orally pronounced at sentencing so that a defendant is aware of the statutory basis for the cost and has the opportunity to object. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995); Watson v. State, 647 So.2d 245 (Fla. 2d DCA 1994). Since this was not done in the present case, we hereby strike those $2.00 in costs.
RYDER, A.C.J., and CAMPBELL and FRANK, JJ., concur.